Case 20-34576-KLP          Doc 10     Filed 11/19/20 Entered 11/19/20 11:06:27                     Desc Main
                                      Document     Page 1 of 2



                                  United States Bankruptcy Court
                                    Eastern District of Virginia
                                             Richmond

In re: Lewis E. Wilkerson, Jr.                                      Case Number: 20-34576-KLP
                                                                    Chapter 11
                                                                    (Subchapter V)


                                       SCHEDULING ORDER
       The above-captioned debtor(s) (the “Debtor”) has elected to proceed with this case under
subchapter V of chapter 11 of the United States Bankruptcy Code (the “Code”). This Scheduling
Order facilitates the efficient administration of this chapter 11 case and ensures adequate and
proper notice to all affected parties.
       Accordingly, IT IS ORDERED:
1.     Subchapter V Case. Unless otherwise ordered by the Court, this case is governed by the
       provisions of subchapter V of chapter 11 of the Code and the Interim Federal Rules of
       Bankruptcy Procedure as adopted by this Court by Standing Order 20-2.
2.     Debtor’s Compliance with Section 1187. The Debtor must comply with the duties and
       reporting requirements set forth in section 1187 of the Code.
3.     Service of Notice of Commencement of Case by the Debtor. The Debtor must serve
       notice of the commencement of this case as required under Interim Federal Rule of
       Bankruptcy Procedure 2015(a)(4) on any entity known to be holding money or property
                                                                 December 1, 2020
       subject to withdrawal or order of the Debtor on or before _________________________.
4.     Objections to Designation. Any objection to the Debtor’s designation as a small
       business debtor under subchapter V of chapter 11 of the Code must be filed with the
       Court and served in accordance with Interim Federal Rule of Bankruptcy Procedure
       1020(c) no later than 30 days after the conclusion of the meeting of creditors held under
       section 341 of the Code, or within 30 days after any amendment to the subchapter V
       designation, whichever is later.
5.     Debtor’s Section 1188(c) Report. The Debtor must file with the Court and serve on the
       subchapter V trustee and parties in interest the report required under section 1188(c) of
       the Code no later than ________________________________.
                                  December 30, 2020
6.     Status Conference. The Debtor and the subchapter V trustee must appear before the
                                                    January 13, 2021
       Court at a status conference on ___________________________                           at _______________,
                                                                                                   11:00 A.M.
       _______________________________________________________________________.
       U. S. Bankruptcy Court, U. S. Courthouse, 701 E. Broad St., Room 5100, Richmond, VA 23219
       This Order constitutes notice of the status conference.
7.     Plan of Reorganization. The Debtor must file with the Court a plan of reorganization in
                                                             February 16, 2021
       accordance with section 1189 of the Code on or before ___________________________.
Case 20-34576-KLP      Doc 10    Filed 11/19/20 Entered 11/19/20 11:06:27           Desc Main
                                 Document     Page 2 of 2



      Unless otherwise ordered in specific cases, the Debtor must use Official Form 425A.
      Any motion for extension of time to file a plan must be filed on or before
      February 16 2021
      ___________________________.
8.    Additional Deadlines. The Court will issue subsequent orders that fix the dates for the
      filing of objections to the plan of reorganization, acceptance or rejection of the plan of
      reorganization, the confirmation hearing, and any additional dates as may be established
      by the Court.
9.    Service of Order by the Debtor. The Clerk shall provide a copy of this Order upon
      entry to the Debtor, who must serve it on the subchapter V trustee and parties in interest
      and file a certificate of service with the Court within 7 days of the date of this Order.


Richmond
______________________, Virginia                          FOR THE COURT
      November 19, 2020
Date: _________________________                           William C. Redden, Clerk
                                                          United States Bankruptcy Court
                                                               /s/ N. Bullock
                                                          By: __________________________

                                                          NOTICE OF JUDGMENT OR
                                                          ORDER ENTERED ON DOCKET

                                                          November 19, 2020
                                                          ______________________________
